                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                       December 10, 2019
                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk

                                      HOUSTON DIVISION

ARCHIE J GAYLE,                                  §
                                                 §
        Plaintiff,                               §
VS.                                              §   CIVIL ACTION NO. 4:19-CV-4039
                                                 §
HOUSTON POLICE DEPARTMENT                        §
and                                              §
HPD TACTICAL OFFICERS,                           §
                                                 §
        Defendants.                              §

                                    ORDER OF DISMISSAL

       Plaintiff Archie J. Gayle filed a pro se civil rights complaint on October 15, 2019. On

October 21, 2019, the Clerk’s office issued a notice of deficient pleading, noting that Gayle

failed to pay the filing fee or file a properly supported motion for leave to proceed in forma

pauperis. Gayle was ordered to so move or pay the filing fee by November 20, 2019. The order

specifically warned Gayle that failure to comply could result in dismissal for failure to prosecute.

Gayle has not yet complied with the order.

       A district court may sua sponte dismiss a lawsuit for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b). Berry v. CIGNA/RSI–CIGNA, 975 F.2d 1188, 1190 (5th

Cir.1992). “This authority is based on the ‘courts' power to manage and administer their own

affairs to ensure the orderly and expeditious disposition of cases.’” Id. at 1190–91 (quoting Link

v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962)).

       Gayle’s failure to comply with the notice of deficient pleading forces the court to

conclude that he lacks diligence in prosecuting this action. Therefore, under the court’s inherent

power to manage its docket, this court concludes that dismissal for want of prosecution is

appropriate. All other pending motions are DENIED AS MOOT. Gayle is advised, however,


1/2
that relief from this order may be obtained under Federal Rule of Civil Procedure 60(b) upon a

proper showing. Accordingly, it is ORDERED that this case is dismissed without prejudice for

want of prosecution.

       It is so ORDERED.

       SIGNED on this 9th day of December, 2019.



                                               ___________________________________
                                               Kenneth M. Hoyt
                                               United States District Judge




2/2
